       Case 9:20-cv-00038-DLC Document 10-1 Filed 07/02/20 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

 CENTER FOR BIOLOGICAL                    CASE NO. 9:20-cv-00038-DLC
 DIVERSITY, et al.
                                          STIPULATED SETTLEMENT
              Plaintiffs,                 AGREEMENT

                     v.

 DAVID BERNHARDT, in his official
 capacity as Secretary of the United
 States Department of Interior, et al.,

              Defendants.


      This Stipulated Settlement Agreement (“Agreement”) is entered into by and

between Plaintiffs Center for Biological Diversity; Conservation Northwest;

Defenders of Wildlife; Friends of the Clearwater; Greater Yellowstone Coalition;

Idaho Conservation League; Jackson Hole Conservation Alliance; Klamath-

Siskiyou Wildlands Center; and Rocky Mountain Wild (collectively, “Plaintiffs”)

and Defendants David Bernhardt, in his official capacity as Secretary of the United

States Department of the Interior; Aurelia Skipwith, in her official capacity as

Director, United States Fish and Wildlife Service (“Service”); and the Service

(collectively, “Defendants”), who, by and through their undersigned counsel, state

as follows:
          Case 9:20-cv-00038-DLC Document 10-1 Filed 07/02/20 Page 2 of 8



      WHEREAS, on March 18, 2020, Plaintiffs filed a complaint against

Defendants in the above-captioned action to compel Defendants to complete a final

Endangered Species Act listing determination on the wolverine distinct population

segment occupying the lower-48 United States by a date certain, see Docket 1

(“Complaint”);

      WHEREAS, Plaintiffs and Defendants (collectively, “the parties”), by and

through their authorized representatives, and without any admission or final

adjudication of the issues of fact or law with respect to Plaintiffs’ claims, have

reached a settlement that they consider to be a just, fair, adequate, and equitable

resolution of the disputes set forth in Plaintiffs’ Complaint; and

      WHEREAS, the parties agree that settlement of this action in this matter is in

the public interest and is an appropriate way to resolve the dispute between them;

      NOW, THEREFORE, the parties hereby stipulate and agree as follows:

      1.       On or before August 31, 2020, Defendants shall submit to the Federal

Register a final listing determination pursuant to 16 U.S.C. § 1533(b)(6)(A) on

whether to list a distinct population segment of the wolverine in the lower-48 United

States;

      2.       The order entering this Agreement may be modified by the Court upon

good cause shown, consistent with the Federal Rules of Civil Procedure, by written

stipulation between the parties filed with and approved by the Court, or upon written


                                                                                     2
STIPULATED SETTLEMENT AGREEMENT
       Case 9:20-cv-00038-DLC Document 10-1 Filed 07/02/20 Page 3 of 8



motion filed by one of the parties and granted by the Court. In the event that either

party seeks to modify the terms of this Agreement, including the deadline specified

in paragraph 1, or in the event of a dispute arising out of or relating to this

Agreement, or in the event that either party believes that the other party has failed to

comply with any term or condition of this Agreement, the party seeking the

modification, raising the dispute, or seeking enforcement shall provide the other

party with notice of the claim. The parties agree that they will meet and confer

(either telephonically, by video conference, or in person) at the earliest possible time

in a good-faith effort to resolve the claim before seeking relief from the Court. If

the parties are unable to resolve the claim themselves, either party may seek relief

from the Court.

      3.     In the event that Defendants fail to meet the deadline specified in

paragraph 1 and have not sought to modify it, Plaintiffs’ first remedy shall be a

motion to enforce the terms of this Agreement, after following the dispute resolution

procedures described above. This Agreement shall not, in the first instance, be

enforceable through a proceeding for contempt of court.

      4.     This Agreement requires only that Defendants take the action specified

in paragraph 1. No provision of this Agreement shall be interpreted as, or constitute,

a commitment or requirement that Defendants take action in contravention of the

ESA, the Administrative Procedure Act (“APA”), or any other law or regulation,


                                                                                      3
STIPULATED SETTLEMENT AGREEMENT
       Case 9:20-cv-00038-DLC Document 10-1 Filed 07/02/20 Page 4 of 8



either substantive or procedural. Nothing in this Agreement shall be construed to

limit or modify the discretion accorded to the Defendants by the ESA, the APA, or

general principles of administrative law with respect to the procedures to be followed

in making any determination required herein, or as to the substance of any

determination required herein. The parties agree that Plaintiffs do not waive their

right or ability to challenge any procedural or substantive actions or decisions

undertaken by Defendants pursuant to paragraph 1.           To challenge any final

determination issued in accordance with this Agreement, Plaintiffs will be required

to file a separate action, and Defendants reserve the right to raise any applicable

claims or defenses in response thereto.

      5.     The obligations imposed on Defendants under this Agreement can only

be undertaken using appropriated funds. No provision of this Agreement shall be

interpreted as, or shall constitute, a commitment or requirement that the United

States is obligated to pay funds in contravention of the Anti-Deficiency Act, 31

U.S.C. § 1341, or any other provisions of law.

      6.     No part of this Agreement shall have precedential value in any litigation

or in representations before any court or forum or in any public setting. No party

shall use this Agreement or the terms herein as evidence of what does or does not

constitute a reasonable timeline for making determinations regarding the listing of

or designation of critical habitat for any species.


                                                                                    4
STIPULATED SETTLEMENT AGREEMENT
       Case 9:20-cv-00038-DLC Document 10-1 Filed 07/02/20 Page 5 of 8



      7.     Nothing in this Agreement shall be construed or offered as evidence in

any proceeding as an admission or concession of any wrongdoing, liability, or any

issue of fact or law concerning the claims settled under this Agreement or any similar

claims brought in the future by any other party. Except as expressly provided in this

Agreement, the parties do not waive or relinquish any legal rights, claims, or

defenses they may have, including Plaintiffs’ right to seek a recovery of attorney

fees and costs in connection with any proceedings to enforce this Agreement and

Defendants’ defenses to any such request. This Agreement is executed for the

purpose of settling Plaintiffs’ Complaint, and nothing herein shall be construed as

precedent having preclusive effect in any other context.

      8.     The parties agree that this Agreement was negotiated in good faith and

it constitutes a settlement of claims disputed by the parties. This Agreement contains

all of the terms of agreement between the parties concerning Plaintiffs’ Complaint,

and is intended to be the final and sole agreement between the parties with respect

thereto. The parties agree that any prior or contemporaneous representations or

understanding not explicitly contained in this written Agreement, whether written or

oral, are of no further legal or equitable force or effect.

      9.     The undersigned representatives of each party certify that they are fully

authorized by the party or parties they represent to agree to the terms and conditions

of this Agreement and do hereby agree to the terms herein. Further, each party, by


                                                                                    5
STIPULATED SETTLEMENT AGREEMENT
       Case 9:20-cv-00038-DLC Document 10-1 Filed 07/02/20 Page 6 of 8



and through its undersigned representative, represents and warrants that it has the

legal power and authority to enter into this Agreement and bind itself to the terms

and conditions contained in this Agreement.

      10.    The terms of this Agreement shall become effective upon entry of an

order by the Court approving the Agreement. The effective date of this Agreement

shall be the date the Court enters the order.

      11.    Upon approval of this Agreement by the Court, all counts of Plaintiffs’

complaint shall be dismissed with prejudice. Notwithstanding the dismissal of this

action, however, the parties hereby stipulate and respectfully request that the Court

retain jurisdiction to oversee compliance with the terms of this Agreement and to

resolve any motions to modify such terms. See Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375 (1994).

DATED: July 2, 2020                     Respectfully submitted,

                                        /s/ Timothy J. Preso
                                        (per email authorization on 7-2-20)
                                        Amanda D. Galvan
                                        Timothy J. Preso
                                        Earthjustice
                                        313 East Main Street
                                        Bozeman, MT 59715
                                        (406) 586-9699
                                        Fax: (406) 586-9695
                                        tpreso@earthjustice.org
                                        amaxwell@earthjustice.org

                                        Attorneys for Plaintiffs


                                                                                   6
STIPULATED SETTLEMENT AGREEMENT
     Case 9:20-cv-00038-DLC Document 10-1 Filed 07/02/20 Page 7 of 8



                                 JEAN E. WILLIAMS,
                                 Deputy Assistant Attorney General
                                 SETH M. BARSKY, Chief

                                 /s/ Meredith L. Flax
                                 MEREDITH L. FLAX, Assistant Chief
                                 D.C. Bar No. 468016
                                 United States Department of Justice
                                 Environment & Natural Resources Division
                                 Wildlife and Marine Resources Section
                                 Ben Franklin Station. P.O. Box 7611
                                 Washington, D.C. 20044-7611
                                 (202) 305-0404
                                 Fax: (202) 305-0275
                                 meredith.flax@usdoj.gov

                                 Attorneys for Defendants




                                                                        7
STIPULATED SETTLEMENT AGREEMENT
       Case 9:20-cv-00038-DLC Document 10-1 Filed 07/02/20 Page 8 of 8



                         CERTIFICATE OF SERVICE

   I certify that on July 2, 2020, the foregoing will be electronically filed with the

Court’s electronic filing (“ECF”) system, which will generate automatic service

upon on all counsel of record enrolled to receive such notice.

                                     /s/ Meredith L. Flax
                                     MEREDITH L. FLAX
